     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 1 of 33



Robert M. Carlson
Marshal Mickelson
CORETTE BLACK CARLSON & MICKELSON
129 W. Park, Ste 301
Butte, Mt 59701
Telephone: (406) 782-5800
bcarlson@cpklawmt.com
mmick@cpklawmt.com

Sara J. Savage
Pro Hac Vice Pending
SELMAN BREITMAN LLP
33 New Montgomery, Sixth Floor
San Francisco, CA 94105
Telephone: (415) 979-2082
SSavage@selmanlaw.com

Attorneys for Plaintiff
SCOTTSDALE INSURANCE COMPANY

                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                            BUTTE DIVISION
SCOTTSDALE INSURANCE                       Cause No. CV-21-54-BU-BMM-JTJ
COMPANY,
            Plaintiff,                    COMPLAINT FOR DECLARATORY
                                                  JUDGMENT
      v.

BUTTE RESCUE MISSION, a
Domestic Non-Profit Corporation,
ROXELLA LYONS, an individual,
and DOES 1 through 100,
            Defendants.


      COMES NOW, plaintiff Scottsdale Insurance Company ("SCOTTSDALE"),

and files this Complaint for Declaratory Judgment, alleging as follows:
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 2 of 33



                               JURISDICTION AND VENUE

1. This Court has jurisdiction in that plaintiff is diverse in citizenship from all

   defendants, and the amount in controversy exceeds $75,000.00. 28 U.S.C. §

   1332. Additionally, this Court has jurisdiction for providing declaratory relief

   under 28 U.S.C. § 2201.

2. Venue is in the United States District Court for the District of Montana, Butte

   Division pursuant to 28 U.S.C. § 1391(b) because defendant Butte Rescue

   Mission ("BUTTE") and Roxella Lyons (“Lyons”), are subject to personal

   jurisdiction in this District. 28 U.S.C. § 1391. Also, a substantial part of the

   events giving rise to this claim occurred in this District.

                                      THE PARTIES

3. SCOTTSDALE is, and at all times relevant was, a corporation organized and

   existing by virtue of the laws of the State of Ohio, with its principal place of

   business in Scottsdale, Arizona, and is authorized to issue policies of insurance

   to Montana businesses.

4. SCOTTSDALE is informed and believes, and based thereon alleges, that

   defendant BUTTE was at all times herein mentioned, and currently is, a non-

   profit corporation, organized under the laws of the State of Montana, with its

   principal place of business in Butte, Montana.

5. SCOTTSDALE is informed and believes, and based thereon alleges, that

   defendant Lyons was at all times herein mentioned, and currently a resident of

                                                                                       2
COMPLAINT FOR DECLARATORY JUDGMENT
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 3 of 33



   Jefferson County, Montana.

                               THE SCOTTSDALE POLICY

6. SCOTTSDALE issued a Commercial Insurance Policy to BUTTE as the named

   insured, Policy No. CPS3180784, effective September 6, 2019 to September 6,

   2020 (the "SCOTTSDALE POLICY"). A copy of the SCOTTSDALE POLICY

   is attached as Exhibit 1.

7. The SCOTTSDALE POLICY contains a Commercial General Liability

   Coverage Part (CG 00 01 04 13) as modified by the LIMITATION OF

   COVERAGE TO DESIGNATED PREMISES, PROJECT OR OPERATION

   (CG 21 44 04 17) (“CGL Coverage Part.”) It states, in relevant part:

       SECTION I – COVERAGES

       COVERAGE A – BODILY INJURY AND PROPERTY DAMAGE
       LIABILITY

       1. Insuring Agreement

          a. We will pay those sums that the insured becomes legally obligated to

              pay as damages because of "bodily injury" or "property damage" to

              which this insurance applies. We will have the right and duty to defend

              the insured against any "suit" seeking those damages. However, we will

              have no duty to defend the insured against any "suit" seeking damages

              for "bodily injury" or "property damage" to which this insurance does

              not apply. . .


                                                                                    3
COMPLAINT FOR DECLARATORY JUDGMENT
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 4 of 33



8. The CGL Coverage Part contains exclusions applicable to Coverage A which

   include, in relevant part:

       2. Exclusions

           This insurance does not apply to:

              a. Expected Or Intended Injury

                  "Bodily injury" or "property damage" expected or intended from the

                  standpoint of the insured. This exclusion does not apply to "bodily

                  injury" resulting from the use of reasonable force to protect persons

                  or property.

              …

              d. Workers’ Compensation And Similar Laws

                  Any obligation of the insured under a workers’ compensation,

                  disability benefits or unemployment compensation law or any

                  similar law.

              e. Employer’s Liability

                 “Bodily injury” to:

                  (1) An “employee” of the insured arising out of and in the course

                     of:

                     (a) Employment by the insured; or

                     (b) Performing duties related to the conduct of the insured’s

                           business;

                                                                                      4
COMPLAINT FOR DECLARATORY JUDGMENT
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 5 of 33



                 …

                 This exclusion applies whether the insured may be liable as an

                 employer or in any other capacity and to any obligation to share

                 damages with or repay someone else who must pay damages

                 because of the injury. . .

                  …

              o. Personal And Advertising Injury

                 "Bodily injury" arising out of "personal and advertising injury".

                 ...

9. The CGL Coverage Part also states, in relevant part:

       COVERAGE B – PERSONAL AND ADVERTISING INJURY
       LIABILITY

       1. Insuring Agreement

          a. We will pay those sums that the insured becomes legally obligated to

              pay as damages because of "personal and advertising injury" to which

              this insurance applies. We will have the right and duty to defend the

              insured against any "suit" seeking those damages. However, we will

              have no duty to defend the insured against any "suit" seeking damages

              for "personal and advertising injury" to which this insurance does not

              apply. . .

10. The CGL Coverage Part contains exclusions applicable to Coverage B which

   include, in relevant part:
                                                                                     5
COMPLAINT FOR DECLARATORY JUDGMENT
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 6 of 33



       2. Exclusions

          This insurance does not apply to:

          a. Knowing Violation Of Rights Of Another

              "Personal and advertising injury" caused by or at the direction of the

              insured with the knowledge that the act would violate the rights of

              another and would inflict "personal and advertising injury".

11. The CGL Coverage Part contains the following relevant definitions:

       SECTION V – DEFINITIONS

       3. "Bodily injury" means bodily injury, sickness or disease sustained by a

          person, including death resulting from any of these at any time.

       13."Occurrence" means an accident, including continuous or repeated

          exposure to substantially the same general harmful conditions.

       14."Personal and advertising injury" means injury, including consequential

          "bodily injury", arising out of one or more of the following offenses:

          a. False arrest, detention or imprisonment;

          b. Malicious prosecution;

          c. The wrongful eviction from, wrongful entry into, or invasion of the

              right of private occupancy of a room, dwelling or premises that a person

              occupies, committed by or on behalf of its owner, landlord or lessor;

          d. Oral or written publication, in any manner, of material that slanders or

              libels a person or organization or disparages a person's or organization's

                                                                                       6
COMPLAINT FOR DECLARATORY JUDGMENT
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 7 of 33



              goods, products or services;

          e. Oral or written publication, in any manner, of material that violates a

              person's right of privacy;

          f. The use of another's advertising idea in your "advertisement"; or

          g. Infringing upon another's copyright, trade dress or slogan in your

              "advertisement".

       17."Property damage" means:

          a. Physical injury to tangible property, including all resulting loss of use

              of that property. All such loss of use shall be deemed to occur at the

              time of the physical injury that caused it; or

          b. Loss of use of tangible property that is not physically injured. All such

              loss of use shall be deemed to occur at the time of the "occurrence" that

              caused it.

          For the purposes of this insurance, electronic data is not tangible property.

          As used in this definition, electronic data means information, facts or

          programs stored as or on, created or used on, or transmitted to or from

          computer software, including systems and applications software, hard or

          floppy disks, CD-ROMs, tapes, drives, cells, data processing devices or

          any other media which are used with electronically controlled equipment.

12. The SCOTTSDALE POLICY contains an Endorsement entitled

   EMPLOYMENT PRACTICES LIABILITY EXCLUSION CG 21 47 (12- 07)

                                                                                      7
COMPLAINT FOR DECLARATORY JUDGMENT
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 8 of 33



   (“Employment Practices Exclusion,”) which states in relevant part:

       A. The following exclusion is added to Paragraph 2., Exclusions of Section

          I – Coverage A – Bodily Injury And Property Damage Liability:

          This insurance does not apply to:

          "Bodily injury" to:

          (1) A person arising out of any:

              (a) Refusal to employ that person;

              (b) Termination of that person’s employment; or

              (c) Employment-related practices, policies, acts or omissions, such as

                 coercion,      demotion,    evaluation,      reassignment,   discipline,

                 defamation, harassment, humiliation, discrimination or malicious

                 prosecution directed at that person; . . .

          This exclusion applies:



          (1) Whether the injury-causing event described in Paragraphs (a), (b) or (c)

              above occurs before employment, during employment or after

              employment of that person;

          (2) Whether the insured may be liable as an employer or in any other

              capacity; and

          (3) To any obligation to share damages with or repay someone else who

              must pay damages because of the injury. . .

                                                                                       8
COMPLAINT FOR DECLARATORY JUDGMENT
      Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 9 of 33



       B. The following exclusion is added to Paragraph 2., Exclusions of Section

          I – Coverage B – Personal And Advertising Injury Liability:

          This insurance does not apply to:

          "Personal and advertising injury" to:

          (1) A person arising out of any:

              (a) Refusal to employ that person;

              (b) Termination of that person’s employment; or

              (c) Employment-related practices, policies, acts or omissions, such as

                 coercion,     demotion,     evaluation,      reassignment,   discipline,

                 defamation, harassment, humiliation, discrimination or malicious

                 prosecution directed at that person; . . .

          This exclusion applies:

          (1) Whether the injury-causing event described in Paragraphs (a), (b) or

              (c) above occurs before employment, during employment or after

              employment of that person;

          (2) Whether the insured may be liable as an employer or in any other

              capacity; and

          (3) To any obligation to share damages with or repay someone else who

              must pay damages because of the injury.

13. The SCOTTSDALE POLICY contains an endorsement entitled INJURY TO

   WORKER EXCLUSION Form GLS-278s (1-06) (“Injury to Worker

                                                                                       9
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 10 of 33



   Exclusion”). The Injury to Worker Exclusion adds the following exclusion to

   Coverage A of the CGL Coverage Part: “This insurance does not apply to . . .

   ‘[b]odily injury’ to . . . [a]n ‘employee,’ . . . or anyone hired or retained by or

   for any insured; . . . regardless of whether or not it is caused in part by you . . .”

   The Injury to Worker Exclusion adds the following exclusion to Coverage B of

   the CGL Coverage Part: “This insurance does not apply to . . . ‘personal or

   advertising injury’ to. . . [a]n ‘employee,’ . . . or anyone hired or retained by or

   for any insured; . . . if such ‘personal and advertising injury’ arises out of and in

   the course of their employment or retention of such contractor, subcontractor or

   sub-subcontractor, regardless of whether or not it is caused in part by you . . .”

14. The SCOTTSDALE POLICY also contains an ERRORS AND OMISSIONS

   COVERAGE PART (GLS-172s (11-18))(“E&O Coverage Part”) which states

   in relevant part:

       SECTION I – COVERAGE

       1. Insuring Agreement

              a. We will pay those sums that the insured becomes legally obligated

                 to pay as "damages" as a result of an "error or omission" to which

                 this insurance applies. We will have the right and duty to defend the

                 insured against any "suit" seeking those "damages." However, we

                 will have no duty to defend the insured against any "suit" seeking

                 "damages" for an "error or omission" to which this insurance does

                                                                                         10
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 11 of 33



                  not apply. . .

15. The E&O Coverage Part contains the following relevant definition:

       SECTION VI – DEFINITIONS

       4. "Error or omission" means any negligent act, error or omission while

          performing those services described in the Schedule of this Coverage Part

          under the Description of Services.

16. The E&O Coverage Part contains the following exclusions in relevant part:

       2. Exclusions

       This insurance does not apply to:

       b. Any obligation of any insured under any workers' compensation,

          unemployment compensation, disability benefits law, Federal Securities

          Act of 1933, Employee Retirement Income Security Act of 1974 (ERISA)

          or under any similar law.

       * * *

       d. Injury arising out of a dishonest, fraudulent, malicious or criminal act by

          any insured.

       * * *

       k. Injury to:

          (1) An employee of the insured arising out of and in the course of

               employment by the insured, including wrongful termination; or

          (2) The spouse, child, parent, brother, sister of that employee as a

                                                                                   11
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 12 of 33



               consequence of k. (1) above;

         This exclusion applies:

          (1) Whether the insured may be liable as an employer or in any other

               capacity; and

          (2) To any obligation to share "damages" with or repay someone else who

               must pay "damages" because of the injury.

       l. Injury to:

          (1) A person arising out of any:

               (a) Refusal to employ that person;

               (b) Termination of that person’s employment; or

               (c) Employment-related practices, policies, acts or omissions, such as

                  coercion,     demotion,     evaluation,   reassignment,   discipline,

                  defamation, harassment, humiliation or discrimination directed at

                  that person; . . .

          This exclusion applies:

          (1) Whether the insured may be liable as an employer or in any other

               capacity; and

          (2) To any obligation to share "damages" with or repay someone else who

               must pay "damages" because of the injury.

       * * *

       p. Any claims covered under the Commercial General Liability Coverage

                                                                                    12
COMPLAINT FOR DECLARATORY JUDGMENT
        Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 13 of 33



           Part, . . . or any other coverages included in this policy.

                       THE UNDERLYING ACTION

17. On or about April 8, 2020, Lyons filed a lawsuit against BUTTE, entitled

   Roxella Lyons. V. Butte Rescue Mission, Cause No. DV 20-139, in the Montana

   Second Judicial District Court, Silver Bow County (the "Underlying Action").

   A copy of the complaint in the Underlying Action is attached hereto as Exhibit

   2.

18. In the Underlying Action, Lyons alleges that BUTTE employed her as their

   Executive Director from September 10, 2014 until BUTTE wrongfully

   terminated her employment on January 23, 2020.

19. Lyons also alleges:

   After her termination, Ms. Lyons learned that her private, personal e-mail

   accounts had been accessed and the passwords changed. The only source of that

   unauthorized access was by and through the Butte Rescue Mission computer

   system.

20. Lyons further alleges:

           46. Ms. Lyons is the owner and sole user of two Internet based e-mail

   accounts on @gmail.com and @hotmail.com accounts.

           47. Following her termination, both of Ms. Lyons' personal e-mail

   accounts were accessed without authorization and without her permission.

           48. Upon information and belief, her personal e-mails were read and

                                                                                   13
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 14 of 33



   potentially copied.

          49. The invasion was discovered because the invader changed her

   passwords to her personal accounts on Tuesday, March 31, 2020.

21. The Underlying Action alleges four causes of action as follows: (1) Wrongful

   Discharge under M.C.A. 39-2-904(2); (2) Wrongful Discharge under M.C.A.

   39-2-904(3); (3) Unpaid Wages under M.C.A. 39-3-205; (“the Employment

   Causes of Action”) and (4) Invasion of Privacy.

22. Lyons seeks the following damages in her prayer for relief in relevant part:

       1. An award of the lost wages resulting from the wrongful discharge for four

       (4) years from the date of termination;

       2. An award of the economic damages incurred as a result of the wrongful

       termination;

       3. An award of the special damages incurred as a result of the wrongful

       termination;

       4. An award of the unpaid wages, vacation time accrued;

       5. An award of the statutory penalty of 110% of unpaid wages;

       6. An award of court costs and attorney's fees incurred; and

       7. An award of punitive damages; and

23. On May 4, 2020, BUTTE filed an Answer and Counterclaim against Lyons.



                                     ADDITIONAL FACTS

                                                                                   14
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 15 of 33



24. On July 28, 2020, BUTTE, through its agent, tendered the Underlying Action

   to SCOTTSDALE, seeking a defense and indemnity pursuant to the

   SCOTTSDALE POLICY.

25. SCOTTSDALE has advised BUTTE that there is no coverage for Lyons’

   claims asserted in the complaint because, among other things, the Underlying

   Action does not trigger the Insuring Agreements of Coverage B or Coverage A

   and it seeks damages that are excluded by the terms and conditions of the

   Policy.

26. BUTTE has not withdrawn its tender, and SCOTTSDALE has agreed to defend

   BUTTE in the Underlying Action, subject to a full and complete reservation of

   rights, including the right to seek a declaration of SCOTTSDALE’S rights and

   duties under the SCOTTSDALE POLICY, and to withdraw from the defense

   should it be determined that the Underlying Action presents no potential for

   coverage under the SCOTTSDALE POLICY. (A copy of the Reservation of

   Rights letter is attached as Exhibit 3)

27. Because there is a dispute between the parties regarding their respective rights

   and obligations under the SCOTTSDALE POLICY with respect to the

   Underlying Action, an actual controversy exists that cannot be resolved absent

   relief from this Court.




                                                                                   15
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 16 of 33



            FIRST CAUSE OF ACTION FOR DECLARATORY RELIEF

                 (NO DUTY TO DEFEND- COVERAGE B)
     (The Insuring Agreement of Coverage B Is Not Triggered; Alternatively,
                    Exclusions Apply - CGL Coverage Part)


28. SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

29. SCOTTSDALE contends it has no duty to defend BUTTE in the Underlying

   Action under Coverage B of the CGL Coverage Part because the Underlying

   Action does not seek damages for a covered “personal and advertising injury”

   offense as defined in the CGL Coverage Part. In particular, SCOTTSDALE

   contends that Lyons does not seek damages for “oral or written publication . . .

   of material that violates a person’s right of privacy” or “oral or written

   publication . . . of material that slanders or libels a person or organization or

   disparages a person's or organization's goods, products or services.”

30. Even if the Insuring Agreement of Coverage B applies, which it does not,

   SCOTTSDALE contends that Exclusion a. Knowing Violation Of Rights Of

   Another applies to preclude coverage under Coverage B. In particular, BUTTE

   caused and/or directed Lyons’ termination and related employment acts or

   omissions and its access of an email address with knowledge of her connection

   to it.

31. Even if the Insuring Agreement of Coverage B applies, which it does not,

   SCOTTSDALE further contends that it has no duty to defend BUTTE in the
                                                                                       16
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 17 of 33



   Underlying Action under Coverage B because Lyons seeks damages arising out

   of employment related practices, policies, acts and omissions during and after

   the Lyons’ employment with BUTTE and/or termination of her employment.

   SCOTTSDALE contends that coverage for “personal and advertising injury” is

   thus barred by the Employment Related Practices Exclusion, quoted above.

32. Even if the Insuring Agreement of Coverage B applies, which it does not,

   SCOTTSDALE contends that it has no duty to defend BUTTE in the

   Underlying Action, and in particular in the Employment Causes of Causes of

   Action, under Coverage B because the Injury to Worker Exclusion, quoted

   above, precludes coverage for “personal and advertising injury” arising out of

   and in the course of scope of employment.

33. SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends that SCOTTSDALE has a duty to defend BUTTE against

   Lyons’ allegations despite the provisions of the SCOTTSDALE policy.

34. By reason of the foregoing, an actual and justiciable controversy exists

   between SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a

   declaratory judgment that it has no duty to defend BUTTE in the Underlying

   Action.

         SECOND CAUSE OF ACTION FOR DECLARATORY RELIEF

                (NO DUTY TO INDEMNIFY – COVERAGE B)
     (The Insuring Agreement of Coverage B Is Not Triggered; Alternatively
                    Exclusions Apply - CGL Coverage Part)

                                                                                    17
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 18 of 33



35. SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

36. SCOTTSDALE contends it has no duty to indemnify BUTTE in the

   Underlying Action under Coverage B of the CGL Coverage Part because the

   Underlying Action does not seek damages for a covered “personal and

   advertising injury” offense as defined in the CGL Coverage Part. In particular,

   SCOTTSDALE contends that Lyons does not seek damages for “oral or written

   publication . . . of material that violates a person’s right of privacy” or “oral or

   written publication . . . of material that slanders or libels a person or

   organization or disparages a person's or organization's goods, products or

   services.”

37. Even if the Insuring Agreement of Coverage B applies, which it does not,

   SCOTTSDALE contends that Exclusion a. Knowing Violation Of Rights Of

   Another applies to preclude coverage under Coverage B. In particular, BUTTE

   caused and/or directed Lyons’ termination and related employment acts or

   omissions as well as its access of an email address with knowledge of her

   connection to it.

38. Even if the Insuring Agreement of Coverage B applies, which it does not,

   SCOTTSDALE further contends that it has no duty to indemnify BUTTE in the

   Underlying Action under Coverage B because Lyons seeks damages arising out

   of employment related practices, policies, acts and omissions during and after

                                                                                      18
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 19 of 33



   the Lyons’ employment with BUTTE and/or termination of her employment.

   SCOTTSDALE contends that coverage for “personal and advertising injury” is

   thus barred by the Employment Related Practices Exclusion, quoted above.

39. Even if the Insuring Agreement of Coverage B applies, which it does not,

   SCOTTSDALE contends that it has no duty to indemnify BUTTE in the

   Underlying Action, and in particular in the Employment Causes of Causes of

   Action, under Coverage B because the Injury to Worker Exclusion, quoted

   above, precludes coverage for “personal and advertising injury” arising out of

   and in the course of scope of employment.

40. SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends that SCOTTSDALE has a duty to indemnify BUTTE against

   Lyons’ allegations despite the provisions of the SCOTTSDALE policy.

41. By reason of the foregoing, an actual and justiciable controversy exists

   between SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a

   declaratory judgment that it has no duty to indemnify BUTTE for some or all of

   the damages sought in the Underlying Action.



       THIRD CAUSE OF ACTION FOR DECLARATORY RELIEF

        (NO DUTY TO DEFEND – COVERAGE A, PROPERTY DAMAGE)
         (No Covered “Property Damage”; Alternatively, Exclusions Apply -
                           CGL Coverage Part)


42. SCOTTSDALE re-alleges and incorporates by this reference all preceding
                                                                                    19
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 20 of 33



   paragraphs above, in their entirety, as though fully set forth herein.

43. SCOTTSDALE contends it has no duty to defend BUTTE in the Underlying

   Action under the CGL Coverage Part because the Underlying Action does not

   seek damages for “property damage,” as defined in the CGL Coverage Part. In

   particular, Lyons does not seek damages for “physical injury to tangible

   property” or “loss of use of tangible property that is not physically injured,” and

   electronic mail is not tangible property under the policy.

44. SCOTTSDALE further contends that even if the Underlying Action alleges

   “property damage,” which it does not, it has no duty to defend BUTTE in the

   Underlying Action because Lyons does not seek damages for “property

   damage” caused by an “occurrence.” In particular, the CGL Coverage Part

   defines an “occurrence” as an accident and the Underlying Action alleges

   BUTTE terminated Lyons’ employment and committed related employment

   acts or omissions and accessed her email address with knowledge of her

   connection to it. The Underlying Action does not seek damages for an accident.

45. Alternatively, SCOTTSDALE contends that the Underlying Action seeks

   damages for actions and the resulting consequences that were expected or

   intended and Exclusion a. of the CGL Coverage Part, quoted above, thus

   precludes coverage.

46. SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends that SCOTTSDALE has a duty to defend BUTTE against

                                                                                    20
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 21 of 33



   Lyons’ allegations despite the provisions of the CGL Coverage Part.

47. By reason of the foregoing, an actual and justiciable controversy exists

   between SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a

   declaratory judgment that it has no duty to defend BUTTE in the Underlying

   Action.



       FOURTH CAUSE OF ACTION FOR DECLARATORY RELIEF

       (NO DUTY TO INDEMNIFY-COVERAGE A PROPERTY DAMAGE)
         ((No Covered “Property Damage”; Alternatively, Exclusions Apply -
                            CGL Coverage Part)


48.SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

49.SCOTTSDALE contends it has no duty to indemnify BUTTE in the Underlying

   Action under the CGL Coverage Part because the Underlying Action does not

   seek damages for “property damage,” as defined in the CGL Coverage Part. In

   particular, Lyons does not seek damages for “physical injury to tangible

   property” or “loss of use of tangible property that is not physically injured,” and

   electronic mail is not tangible property under the policy.

50. SCOTTSDALE further contends that even if the Underlying Action alleges

   “property damage,” which it does not, it has no duty to indemnify BUTTE in

   the Underlying Action because Lyons does not seek damages for “property

   damage” caused by an “occurrence.” In particular, the CGL Coverage Part
                                                                                    21
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 22 of 33



   defines an “occurrence” as an accident and the Underlying Action alleges

   BUTTE terminated Underlying Plaintiff’s employment and committed related

   employment acts or omissions and accessed her email address with knowledge

   of her connection to it. The Underlying Action does not seek damages for an

   accident.

   51.                                        Alternatively, SCOTTSDALE

   contends that the Underlying Action seeks damages for actions and the resulting

   consequences that were expected or intended and Exclusion a. of the CGL

   Coverage Part, quoted above, thus precludes coverage.

52. SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends SCOTTSDALE has a duty to indemnify BUTTE against

   Lyons’ allegations despite the provisions of the CGL Coverage Part.

53. By reason of the foregoing, an actual and justiciable controversy exists

   between SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a

   declaratory judgment that it has no duty to indemnify BUTTE in the Underlying

   Action.



         FIFTH CAUSE OF ACTION FOR DECLARATORY RELIEF

             (NO DUTY TO DEFEND-COVERAGE A, BODILY INJURY)
          (No Covered “Bodily Injury”; Alternatively, Exclusions Apply - CGL
                                Coverage Part)


54. SCOTTSDALE re-alleges and incorporates by this reference all preceding
                                                                                 22
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 23 of 33



   paragraphs above, in their entirety, as though fully set forth herein.

55.SCOTTSDALE contends it has no duty to defend BUTTE in the Underlying

   Action under Coverage A of the CGL Coverage Part because the Underlying

   Action does not seek damages for “bodily injury” as defined in the CGL

   Coverage Part. In particular, Lyons does not allege “bodily injury, sickness or

   disease.”

56. SCOTTSDALE further contends that even if the Underlying Action alleges

   “bodily injury,” which it does not, it has no duty to defend BUTTE in the

   Underlying Action because Lyons does not seek damages for “bodily injury”

   caused by an “occurrence.” In particular, the CGL Coverage Part defines an

   “occurrence” as an accident and the Underlying Action alleges BUTTE

   terminated Lyons’ employment and committed related employment acts or

   omissions and accessed her email address with knowledge of her connection to

   it and thus does not allege an “accident.”

57. Alternatively, SCOTTSDALE contends that even if the Underlying Action

   seeks damages for “bodily injury,” exclusions in the CGL Coverage Part

   applicable to Coverage A preclude coverage for damages for “bodily injury.”

   SCOTTSDALE contends that the Underlying Action seeks damages for actions

   and the resulting consequences that were expected or intended, and Exclusion a.

   Expected or Intended Injury, quoted above, thus precludes coverage.

   SCOTTSDALES further contends that Exclusion d. Workers’ Compensation

                                                                                 23
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 24 of 33



   And Similar Laws applies to the damages Plaintiff seeks in the Employment

   Causes of Action. SCOTTSDALE also contends that if Coverage B, “personal

   injury and advertising injury” applies, Exclusion o. Personal And Advertising

   Injury precludes coverage under Coverage A for the damages sought in the

   Underlying Action, and in the Invasion of Privacy Cause of Action in

   particular.

58. Alternatively, even if the Insuring Agreement of Coverage B applies, which it

   does not, SCOTTSDALE further contends that it has no duty to defend BUTTE

   in the Underlying Action under Coverage B because Lyons seeks damages

   arising out of employment related practices, policies, acts and omissions during

   and after the Lyons’ employment with BUTTE and/or termination of her

   employment. SCOTTSDALE contends that coverage for “bodily injury” is thus

   barred by the Employment Related Practices Exclusion, quoted above.

59. Alternatively, even if the Insuring Agreement of Coverage B applies, which it

   does not, SCOTTSDALE contends that it has no duty to defend BUTTE in the

   Underlying Action under Coverage B because the Injury to Worker Exclusion,

   quoted above, precludes coverage for “bodily injury” arising out of and in the

   course of scope of employment.

60. SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends that SCOTTSDALE has a duty to defend BUTTE against

   Lyons’ allegations despite the provisions of the SCOTTSDALE policy.

                                                                                    24
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 25 of 33




61. By reason of the foregoing, an actual and justiciable controversy exists

   between SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a

   declaratory judgment that it has no duty to defend BUTTE in the Underlying

   Action.

       SIXTH CAUSE OF ACTION FOR DECLARATORY RELIEF

        (NO DUTY TO INDEMNIFY-COVERAGE B, “BODILY INJURY”)
              ((No Covered “Bodily Injury” - CGL Coverage Part)


62. SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

63. SCOTTSDALE contends it has no duty to indemnify BUTTE in the

   Underlying Action under Coverage A of the CGL Coverage Part because the

   Underlying Action does not seek damages for “bodily injury” as defined in the

   CGL Coverage Part. In particular, Lyons does not allege “bodily injury,

   sickness or disease.”

64. SCOTTSDALE further contends that even if the Underlying Action alleges

   “bodily injury,” which it does not, it has no duty to indemnify BUTTE in the

   Underlying Action because Lyons does not seek damages for “bodily injury”

   caused by an “occurrence.” In particular, the CGL Coverage Part defines an

   “occurrence” as an accident and the Underlying Action alleges BUTTE

   terminated Lyons’ employment and committed related employment acts or

                                                                                  25
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 26 of 33



   omissions and accessed her email address with knowledge of her connection to

   it and thus does not seek damages for an accident.

65. Alternatively, SCOTTSDALE contends that even if the Underlying Action

   seeks damages for “bodily injury,” exclusions in the CGL Coverage Part

   applicable to Coverage A preclude coverage for damages for “bodily injury.”

   SCOTTSDALE contends that the Underlying Action seeks damages for actions

   and the resulting consequences that were expected or intended, and Exclusion a.

   Expected or Intended Injury, quoted above, thus precludes coverage.

   SCOTTSDALE further contends that Exclusion d. Workers’ Compensation

   And Similar Laws applies to the damages Lyons seeks in the Employment

   Causes of Action. SCOTTSDALE also contends that if Coverage B, “personal

   injury and advertising injury” applies, Exclusion o. Personal And Advertising

   Injury precludes coverage under Coverage A for the damages sought in the

   Underlying Action, and in the Invasion of Privacy Cause of Action in

   particular.

66. Alternatively, even if the Insuring Agreement of Coverage B applies, which it

   does not, SCOTTSDALE contends that it has no duty to indemnify BUTTE in

   the Underlying Action under Coverage B because Lyons seeks damages arising

   out of employment related practices, policies, acts and omissions during and

   after the Lyons’ employment with BUTTE and/or termination of her

   employment. SCOTTSDALE contends that coverage for “bodily injury” is thus

                                                                                   26
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 27 of 33



   barred by the Employment Related Practices Exclusion, quoted above.

67.Alternatively, even if the Insuring Agreement of Coverage B applies, which it

   does not, SCOTTSDALE contends that it has no duty to indemnify BUTTE in

   the Underlying Action under Coverage B because the Injury to Worker

   Exclusion, quoted above, precludes coverage for “bodily injury” arising out of

   and in the course of scope of employment.

68.SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends SCOTTSDALE has a duty to indemnify BUTTE against

   Lyons’ allegations despite the provisions of the SCOTTSDALE policy.

69. By reason of the foregoing, an actual and justiciable controversy exists

   between SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a

   declaratory judgment that it has no duty to indemnify BUTTE in the Underlying

   Action.

        SEVENTH CAUSE OF ACTION FOR DECLARATORY RELIEF

                       (NO DUTY TO DEFEND – E&O)
      (The Insuring Agreement of the E&O Coverage Part Is Not Triggered;
                        Alternatively, Exclusion Apply)


70. SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

71. SCOTTSDALE contends it has no duty to defend BUTTE under the E&O

   Coverage Part because none of the causes of action in the Underlying Action

   are the result of a covered “error or omission.” In particular, the Underlying
                                                                                    27
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 28 of 33



   Action does not seek damages for an act, error or omission while BUTTE was

   performing the services of a Non-Profit.

72. Alternatively, SCOTTSDALE contends that it has no duty to defend BUTTE

   under the E&O Coverage Part for the claims asserted in the Underlying Action

   because all of the causes of action in the Underlying Action arise out of

   employment related practices, policies, acts and omissions during and after the

   Lyons’ employment with BUTTE and/or termination of her employment.

   SCOTTSDALE contends that coverage is thus barred by Exclusions k. and l. of

   the E&O Coverage Part, quoted above.

73. Alternatively, SCOTTSDALE contends it has no duty to defend BUTTE under

   the E&O Coverage Part for the Employment Causes of Action because the

   Underlying Action seeks damages for an obligation under the workers’

   compensation, unemployment compensation or a similar law and coverage is

   thus barred by Exclusions b. of the E&O Coverage Part, quoted above.

74. Alternatively, SCOTTSDALE contends it has no duty to defend BUTTE under

   the E&O Coverage Part for the Invasion of Privacy Cause of Action asserted in

   the Underlying Action because Lyons seeks damages for an injury arising out

   of a dishonest, fraudulent, malicious or criminal act and Exclusion d. precludes

   coverage.




                                                                                  28
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 29 of 33



75. SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends that SCOTTSDALE has a duty to defend BUTTE against

   Lyons’ allegations despite the provisions of the SCOTTSDALE policy.

76. By reason of the foregoing, an actual and justiciable controversy exists

   between SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a

   declaratory judgment that it has no duty to defend BUTTE in the Underlying

   Action.

         EIGHTH CAUSE OF ACTION FOR DECLARATORY RELIEF

                     (NO DUTY TO INDEMNIFY – E&O)
      (The Insuring Agreement of the E&O Coverage Part Is Not Triggered)


77. SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

78. SCOTTSDALE contends it has no duty to indemnify BUTTE under the E&O

   Coverage Part because none of the causes of action in the Underlying Action

   are the result of a covered “error or omission.” In particular, the Underlying

   Action does not seek damages for an act, error or omission while BUTTE was

   performing the services of a Non-Profit.

79. SCOTTSDALE is informed and believes, and based thereon alleges, that

   BUTTE contends SCOTTSDALE has a duty to indemnify BUTTE against

   Lyons’ allegations despite the provisions of the SCOTTSDALE policy.



                                                                                    29
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 30 of 33



80.By reason of the foregoing, an actual and justiciable controversy exists between

   SCOTTDALE and BUTTE. Therefore, SCOTTSDALE seeks a declaratory

   judgment that it has no duty to indemnify BUTTE in the Underlying Action.

              NINTH CAUSE OF ACTION FOR REIMBURSEMENT

                               (DEFENSE EXPENSES)

81. SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

82. SCOTTSDALE is defending BUTTE n the Underlying Action pursuant to a

   full reservation of rights, including, but not limited to, the right to recover any

   defense expenses paid by SCOTTSDALE for non-covered claims asserted

   against it in the Underlying Action.

83.SCOTTSDALE has incurred expenses on behalf of BUTTE for its defense in

   the Underlying Action. SCOTTSDALE continues to incur expenses on behalf

   of BUTTE for its defense in the Underlying Action.

84. As a matter of law, SCOTTSDALE never had a duty to defend BUTTE for

   claims in the Underlying Action that were not even potentially covered under

   the SCOTTSDALE POLICY.

85. Because none of the claims asserted against BUTTE in the Underlying Action

   were potentially covered under the SCOTTSDALE POLICY, and because

   SCOTTSDALE has no obligation to provide BUTTE with a defense to

   uncovered claims, SCOTTSDALE has been damaged, to the extent determined

                                                                                         30
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 31 of 33



   by applicable law, with respect to expenses incurred for the defense of

   uncovered claims.

86. Accordingly, SCOTTSDALE is entitled to reimbursement from BUTTE for

   defense expenses, to the extent permitted by applicable law, in an amount to be

   proven at trial.

             TENTH CAUSE OF ACTION FOR REIMBURSEMENT

                              (INDEMNITY PAYMENTS)



87. SCOTTSDALE re-alleges and incorporates by this reference all preceding

   paragraphs above, in their entirety, as though fully set forth herein.

88. SCOTTSDALE is defending BUTTE in the Underlying Action pursuant to a

   full reservation of rights, including, but not limited to, the right to recover any

   indemnity payments made by SCCOTTSDALE for non-covered claims and

   damages asserted against it in the Underlying Action.

89. Because none of the claims asserted against BUTTE in the Underlying Action

   were potentially covered under the SCOTTSDALE POLICY, and because

   SCOTTSDALE has no obligation to indemnify BUTTE for uncovered

   damages, SCOTTSDALE may be damaged in the amount of indemnity

   payments it makes in the Underlying Action for uncovered claims and damages.

90. SCOTTSDALE may incur expenses on behalf of BUTTE for its indemnity in

   the Underlying Action.

                                                                                         31
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 32 of 33




91. Accordingly, SCOTTSDALE is entitled to reimbursement, restitution and

   recovery from BUTTE for all those indemnity expenses in an amount to be

   proven at trial.

                                 PRAYER FOR RELIEF

   WHEREFORE, SCOTTSDALE requests the following relief from this Court:

1. With respect to the First, Third, Fifth, and Seventh, Causes of Action, for a

   judicial declaration that SCOTTSDALE has no duty to defend BUTTE with

   respect to the Underlying Action;

2. With respect to the Second, Fourth, Sixth, and Eighth, Causes of Action, for a

   judicial declaration that SCOTTSDALE has no duty to indemnify BUTTE in the

   Underlying Action;

3. With respect to the Ninth Cause of Action, for reimbursement for defense fees

   and costs SCOTTSDALE has made and continues to make in the Underlying

   Action, with respect to uncovered claims or damages, in an amount to be proven

   at trial;

4. With respect to the Tenth Cause of Action, for reimbursement of indemnity

   payments SCOTTSDALE may make in the Underlying Action, with respect to

   uncovered claims or damages, in an amount to be proven at trial;

5. For a judicial declaration that defendants, and each of them, be bound by the

   findings, rulings, and orders of this Court with respect to the SCOTTSDALE

                                                                               32
COMPLAINT FOR DECLARATORY JUDGMENT
     Case 2:21-cv-00054-BMM-JTJ Document 1 Filed 07/21/21 Page 33 of 33



   POLICY;

6. For costs of suit, including attorneys' fees incurred herein; and

For all other and further relief as this Court may deem just and proper.

       DATED this 21st day of July, 2021.

                                               s/Robert M. Carlson

                                              Robert M. Carlson
                                              Corette Black Carlson & Mickelson
                                              129 W. Park, Ste 301
                                              Butte, Mt 59701
                                              Telephone: (406) 782-5800


                                              Attorneys for Plaintiff
                                              Scottsdale Insurance Company




                                                                                  33
COMPLAINT FOR DECLARATORY JUDGMENT
